Citation Nr: 0307909	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-14 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as due to exposure to 
herbicides.

2.  Entitlement to service connection for degenerative joint 
disease, including as due to exposure to herbicides.

3.  Entitlement to service connection for colonic polyps, 
including as due to exposure to herbicides.

4.  Entitlement to service connection for nephrolithiasis, 
including as due to exposure to herbicides.

5.  Entitlement to service connection for malignant melanoma, 
including as due to exposure to herbicides.

6.  Entitlement to service connection for hypertension with 
coronary artery disease, including as due to exposure to 
herbicides.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active duty from May 1967 to January 1968.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In a March 1999 rating decision, the RO, 
in pertinent part, denied claims of entitlement to service 
connection for COPD, degenerative joint disease, right knee 
and left knee, colonic polyps, history of nephrolitiasis, 
history of malignant melanoma, and hypertension with coronary 
artery disease, denying each claim on a direct basis and as 
due to exposure to herbicides.  In his April 1999 
disagreement with those determinations, the veteran clarified 
that his claim for degenerative joint disease was for 
arthritis in all joints, and he also sought service 
connection for a psychiatric disorder, claimed as depression.  
A statement of the case (SOC) was issued in June 1999.  The 
veteran perfected a timely substantive appeal as to each of 
the issues addressed in that SOC in September 1999.  By a 
June 2000 rating decision, the RO denied the claim for 
service connection for PTSD.  In August 2000, the veteran 
disagreed with that determination, and, after a SOC was 
issued in September 2000, he submitted a timely statement of 
appeal in November 2000.

A supplemental statement of the case (SSOC) which addressed 
each issue on appeal was issued in early March 2002.  In late 
March 2002, the veteran submitted copies of VA clinical 
records which had not yet been associated with his claims 
files.  Those clinical records reflect treatment or diagnoses 
relevant to each of the issues now before the Board for 
appellate review.  Because these records are relevant to each 
issue, procedural due process regulations require that the RO 
provide the veteran with a SSOC.  38 C.F.R. § 19.37.  This 
must be done before the Board may proceed with appellate 
review.  

The SSOC should advise the veteran as to what evidence is 
missing as to each claim.  In particular, the SSOC should 
advise the veteran whether there is any medical evidence of 
record linking each claimed disorder to his service or to 
exposure to herbicides, and should explain to the veteran the 
types of evidence he may submit or identify which might be 
relevant or provide evidence needed to substantiate the 
claim.  

The SSOC should specifically advise the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The SSOC 
should advise the veteran of the provisions of the act and of 
VA's implementing regulations.  In particular, the RO should 
advise the veteran which evidence he is responsible for 
obtaining and which evidence VA is responsible for obtaining.  
The RO should afford the veteran an opportunity to submit or 
identify additional information or evidence.

The Board notes that, as to the veteran's claim of 
entitlement to service connection for PTSD, it is not clear 
from the VA clinical records associated with the claims file 
whether a diagnosis of PTSD has been assigned by clinical 
providers or whether the references to PTSD in the clinical 
records are based on reports from the veteran.  The RO should 
obtain complete VA Mental Health Clinic records since 
February 2002.  

If the records confirm a current clinical diagnosis of PTSD, 
the RO should request the history of the veteran's unit, or 
other appropriate records, which might corroborate the 
veteran's statements as to stressors.  In order for a claim 
for service connection for PTSD to be successful there must 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002); see Cohen v. Brown, 
10 Vet. App. 128 (1997).

The RO should contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197 (formerly the 
Environmental Support Group) for its assistance in verifying 
the reported stressors.  In particular, the RO should request 
the unit history of the veteran's Army unit, B Battery, 3rd 
Battalion, 13th Artillery, or the larger force or division 
with which that unit was stationed.  The RO should provide 
USASCRUR with a copy of the veteran's DD214, a copy of each 
of his statements about alleged stressors, a copy of his 
responses submitted in February 2000 to the request for 
stressor information, and a summary of the veteran's 
statements.  The RO should also inform the veteran of the 
need to submit independent evidence verifying his stressors 
and allow him an appropriate opportunity to submit or 
identify additional evidence. 

The Board notes that, by a statement submitted in October 
1999, the veteran requested that morning reports be obtained 
to help him put names with the pictures in his mind.  Please 
advise the veteran that morning reports cannot be provided 
for this purpose, because all names but his own must be 
redacted.  Advise him that unit records will be requested to 
corroborate his statements as to his unit's location and 
activities. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ask the veteran if he 
has been treated by any private provider 
or at the Chicago VAMC, or any VAMC other 
than Louisville, since February 2002.  
Obtain records from February 2002 to the 
present from the Louisville, Kentucky, VA 
Medical Center and from any VAMC or 
private provider identified by the 
veteran. In particular, request Mental 
Health Clinic records.  



2.  The RO should advise the veteran of 
enactment of the VCAA, the appropriate 
statutory and regulatory provisions, and 
of his responsibility to submit or 
identify evidence and VA's responsibility 
to attempt to obtain identified evidence.  
Advise the veteran that if there is any 
evidence of any type that he wishes VA to 
obtain, he must identify that evidence, 
including identification of the address 
at which the evidence should be sought, 
and provide authorization for release of 
that information to VA.

3.  The RO should advise the veteran that 
he should submit any evidence he has, of 
any type, including medical treatises, 
medical evidence, written medical 
opinion, names of providers who have told 
him that a claimed disorder may be 
related to his service or any incident 
thereof, employment records, insurance 
records, or the like, to support his 
claims.  

4.  If a possible diagnosis of PTSD is 
confirmed, the RO should send the 
information it has about the veteran's 
active service and reported stressors, 
along with a summary of that information, 
to the USASCRUR to see if any information 
can be provided to confirm or verify the 
occurrence of the veteran's claimed 
stressors.  The RO should request a unit 
history for the veteran's Army unit, B 
Battery, 3rd Battalion, 13th Artillery.  
After receiving a response from USASCRUR, 
the RO should review the file, make a 
determination as to whether the veteran 
is a veteran of combat, and if any of his 
stressors are related to combat, and 
whether any non-combat stressors have 
been corroborated.  If there are combat 
stressors or corroborated non-combat 
stressors, the RO should determine 
whether VA psychiatric examination is 
required.  If so, the RO should prepare a 
memorandum describing which of the 
veteran's stressors have been verified 
and established as having occurred during 
military service, and then the required 
examination should be conducted. 

5.  If any benefit sought on appeal 
remains denied, the veteran (and his 
representative, if he obtains one) should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, especially evidence obtained 
since the March 2002 SSOC was issued.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




